TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00436-CV


                           Levi Danyeli Cordero Morales, Appellant

                                                 v.

                                  Maria Mejia Cruz, Appellee



               FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-FM-20-003912, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on December 7, 2020. On January 21, 2021,

this Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by February 1, 2021, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Dismissed for Want of Prosecution

Filed: March 2, 2021